Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 1 of 56




        Composite Exhibit A
 Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 2 of 56

Syed Ghaffar Plaintiff vs. Credit Corp Solutions Inc. Defendant


   Broward County Case Number: COCE21038842
   State Reporting Number: 062021CC038842AXXXCE
   Court Type: Civil
   Case Type: * CC Damages > $8,000 - $15,000
   Incident Date: N/A
   Filing Date: 07/09/2021
   Court Location: Central Courthouse
   Case Status: Pending
   Magistrate Id / Name: N/A
   Judge ID / Name: 53 Lee, Robert W.




                                                                                                                 Total: 2
 −     Party(ies)


                                                                         Attorneys / Address
     Party Type     Party Name                               Address     Denotes Lead Attorney


     Plaintiff      Ghaffar, Syed                                                       Hindi, Jibrael S
                                                                                         Retained
                                                                                       Bar ID: 118259
                                                                          Attn: The Law Offices of Jibrael S Hindi
                                                                                       110 SE 6th ST
                                                                                          STE 1744
                                                                                 Fort Lauderdale, FL 33301
                                                                                      Status: Active



     Defendant      Credit Corp Solutions Inc.                                      Esposito, Michael R
                                                                                        Retained
                                                                                      Bar ID: 37457
                                                                                    BLANK ROME LLP
                                                                                   201 E Kennedy Blvd
                                                                                        Suite 520
                                                                                  Tampa, FL 33602-5993
                                                                                     Status: Active




                                                                                                                 Total: 0
 −     Disposition(s)


     Date                        Statistical Closure(s)
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 3 of 56

    Date                Disposition(s)                          View                 Page(s)




                                                                                                          Total: 8
−    Event(s) & Document(s)



    Date          Description                                   Additional Text                View   Pages

    08/05/2021    Motion for Extension of Time                  TO RESPOND TO
                                                                                                     2
                                                                PLAINTIFF'S COMPLAINT
                                                                Party: Defendant Credit Corp
                                                                Solutions Inc.

    07/27/2021    Notice of Appearance
                                                                                                     2


    07/09/2021    Per AOSC20-23 Amd12, Case is determined
                  General

    07/09/2021    Civil Cover Sheet
                                                                                                     3

                                                                Amount: $8,001.00


    07/09/2021    Interrogatories & Notice of Service           PLAINTIFF' S NOTICE OF
                                                                                                     6
                                                                SERVING INTERROGATORIES
                                                                TO DEFENDANT


    07/09/2021    Complaint (eFiled)
                                                                                                     33


    07/09/2021    Request to Produce                            PLAINTIFF' S FIRST SET OF
                                                                                                     5
                                                                REOUESTS FOR
                                                                PRODUCTION OF
                                                                DOCUMENTS


    07/09/2021    eSummons Issuance
                                                                                                     2
                                                                Party: Defendant Credit Corp
                                                                Solutions Inc.




                                                                                                          Total: 0
−    Hearing(s)

There is no Disposition information available for this case.



                                                                                                          Total: 0
−    Related Case(s)

There is no related case information available for this case.
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 4 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 5 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 6 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 7 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 8 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 9 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 10 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 11 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 12 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 13 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 14 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 15 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 16 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 17 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 18 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 19 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 20 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 21 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 22 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 23 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 24 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 25 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 26 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 27 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 28 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 29 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 30 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 31 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 32 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 33 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 34 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 35 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 36 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 37 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 38 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 39 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 40 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 41 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 42 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 43 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 44 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 45 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 46 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 47 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 48 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 49 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 50 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 51 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 52 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 53 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 54 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 55 of 56
Case 0:21-cv-61670-WPD Document 1-2 Entered on FLSD Docket 08/11/2021 Page 56 of 56
